Citation Nr: 1423482	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-39 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1943 to April 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was last before the Board in December 2013, at which time the Board granted the Veteran a 40 percent rating for lumbar spine disability prior to April 17, 2012, denied a rating in excess of 60 percent from that date, and found that separate 20 percent ratings were warranted for left and right femoral nerve incomplete paralysis.  The Board remanded the matter of TDIU to the RO for further action at that time.

Prior to the remand, the Veteran had presented testimony during a videoconference hearing before the undersigned Veterans Law Judge of the Board in February 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from securing and following all forms of substantially gainful employment consistent with his education and work experience. 


CONCLUSION OF LAW 

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION 

I.  Duty to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims for increased ratings.  Vazquez-Flores v. Peake, 22 Vet. App.37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice was provided in March 2013 and the claim was readjudicated in an April 2014 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  

In March 2013, VA sought but has not received from the Veteran a VA Form 21-4192, Request for Employment Information, and a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  He was advised of this in the September 2013 rating decision and once again took no further action.  VA has obtained VA and private medical records, assisted the Veteran in obtaining evidence; obtained medical examinations and medical opinions in 2012 and 2013; and afforded the Veteran the opportunity to give testimony before the Board.  The examination reports and the other evidence of record are adequate as they contain sufficient evidence to decide the claim.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

II. Applicable Law, Regulations, and Analysis 

The Veteran appeals for a TDIU.  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App.518, 519 (1996), citing Gilbert. 

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16. 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, are: spondylosis of L5-S1 with degenerative disc disease of L4-5 and L5-S1 with lumbar strain, rated at 40 percent from June 2, 2009 and at 60 percent from April 17, 2012; moderate incomplete paralysis of the left femoral nerve, rated as 20 percent; and moderate incomplete paralysis of the right femoral nerve, also rated as 20 percent.  This results in a combined rating of 60 percent from June 2, 2009 and of 80 percent from April 17, 2012.  

The Veteran meets the criteria for consideration of a schedular grant of TDIU under 38 C.F.R. § 4.16(a), including because, for the period before April 17, 2012, his service-connected disabilities result from common etiology and so they are treated as one disability for TDIU schedular consideration purposes.  However, the evidence in this case shows that the Veteran's service-connected disabilities do not preclude him from all forms of substantially gainful employment, and so TDIU must be denied.  

The Veteran's March 1943 service induction examination report indicates that he had completed 8th grade and that he had done construction work.  A January 1945 service treatment record indicates that he was a quartermaster.  May 1947 VA examination reports indicate that the Veteran was receiving farm training and had been farming.  An October 1950 VA examination report indicates that he had done dock work in service.  The July 2009 VA examination report shows that he was running a small store and he reported that his low back pain with radiation into his thighs affected his occupation, but not his activities of daily living.  A June 2010 VA medical record found on Virtual VA indicates that his occupation is owner of a country general store which he had owned for 50 years.  He paid bills both for his home and his store, and got some help from others for heavy lifting and other strenuous tasks.  When he was asked during his February 2012 hearing what his limitations were, he mentioned back pain and swelling, and that he had tingling in his back and down his legs, but he did not indicate that his service-connected disabilities rendered him unemployable.  

A VA examiner considered the matter of the Veteran's employability in May 2013 and noted that the Veteran had moderate radicular symptoms in the femoral nerve distribution bilaterally, and that this was noted as pain, not weakness or sensory disturbance.  He opined that the Veteran could perform sedentary employment and that he would likely be unable to stand for greater than 4 hours.  The Veteran's representative indicated in December 2012 that in 2009 the Veteran ran a store stocking only light items, and that his day was interrupted by his back 182 days per year.  He reported that now it incapacitates the Veteran every day after 3 or 4 hours of trying to work.  However, the Veteran indicated during his July 2009 examination that the exacerbation only lasted about an hour and went away when he laid down.  Moreover, this statement does not indicate that the Veteran cannot perform sedentary employment.  The Board notes that the Veteran failed to respond to VA's May 2013 request for him to have his last employer (himself) complete and return an enclosed VA Form 21-4192 concerning employment information, and he failed to respond to VA's request also at that time that if he believes he qualifies for TDIU, he should complete, sign, and return an enclosed VA Form 21-8940 which asks about his education, work experience, income information, and date last worked.  This suggests that the Veteran is still substantially gainfully employed or employable.  

Also, on VA examination in April 2012, the examiner indicated that the Veteran had 4/5 strength in hip flexion, knee extension, ankle plantar flexion and dorsiflexion, and great toe extension bilaterally, with no muscle atrophy, and there was information supplied by the Veteran that he could stand in good weather for 3 to 4 hours before needing to lie down.  This suggests that he could work at a sedentary job.  

Also, there are other sedentary jobs which the evidence shows are not precluded by his service-connected disabilities, including desk jobs, given his work experience including as a quartermaster and running his own country store business for 50 plus years.  Furthermore, it is noted that the Veteran has complaints of leg swelling, reported at the time of his February 2012 hearing, which no evidence relates to his service-connected disabilities, and that a February 2009 private radiographic report documents degenerative changes in his knees.  On VA evaluations in April 2010, the Veteran had a full range of motion of his joints with no tenderness or swelling.  At the time of various VA appointments from January 2011 onward, the Veteran reported no difficulty with movement, may have been in a wheelchair at times, and may have ambulated with the assistance of a cane at times, but was able to ambulate into the examination room chair independently without any trouble.  On VA evaluation in April 2013 he reported that he had not fallen since December, when he slipped off of a ladder, and that he could stand up by himself and walk throughout his house, as well as outdoors intermittently when the weather was nice.  He had moderate range of motion in his lower extremities with moderate to poor strength.  

After reviewing the totality of the evidence from a longitudinal perspective, the Board finds that the preponderance of such evidence is against entitlement to TDIU at any time during the appeal period.  There is simply no persuasive evidence that the Veteran's service-connected disabilities prevent him from securing or maintaining substantially gainful employment, nor is the evidence in equipoise on that question.  He was working at the time of the July 2009 VA examination, he had 4/5 lower extremity strength on VA examination in April 2012, he has quartermaster and business management skills, and a VA physician indicated in May 2013 that he is not precluded from sedentary employment.  

The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude all forms of substantially gainful employment.  The Board again emphasizes that only his service-connected disabilities can be considered for the purposes of this TDIU claim, thus not including any nonservice-connected disabilities or his advanced age.  See 38 C.F.R. § 4.16. 

The preponderance of the evidence is against the claim for TDIU, and, therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

ORDER

Entitlement to a TDIU is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


